Citation Nr: 1111232	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-03 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 0 percent for bilateral hearing loss prior to December 22, 2009.  

2.  Entitlement to an initial disability rating greater than 30 percent for bilateral hearing loss since December 22, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In May 2009, the Veteran and his spouse presented testimony at a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing).  During the Board hearing, the Veteran withdrew from the appeal the issue of an initial disability rating greater than 10 percent for tinnitus.  38 C.F.R. § 20.204(b) (2010).  The Veteran's representative also confirmed the withdrawal of this issue in a written May 2009 statement.  Therefore, this matter is not currently before the Board.

In an August 2009 Board remand, the current hearing loss issues were remanded for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the hearing loss issues have been returned to the Board for further appellate consideration.  In the same August 2009 Board decision, the Board adjudicated the Veteran's higher initial rating issues for posttraumatic stress disorder (PTSD).  Therefore, these PTSD issues are no longer before the Board.  


FINDINGS OF FACT

1.  Prior to December 22, 2009, at worst, the Veteran has Level II hearing loss in the right ear and Level IV hearing loss in the left ear.


2.  Since December 22, 2009, the Veteran exhibits an exceptional pattern of hearing loss in the right ear.  

3.  Since December 22, 2009, at worst, the Veteran has Level XI hearing loss in the right ear and Level IV hearing loss in the left ear.  


CONCLUSIONS OF LAW

1.  Prior to December 22, 2009, the criteria are not met for an initial disability rating higher than 0 percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2010).

2.  Since December 22, 2009, the criteria are not met for an initial disability rating higher than 30 percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in December 2003, May 2007, June 2008, and August 2009.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his initial service connection and subsequent higher initial rating claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the May 2007 and August 2009 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, with regard to additional notice requirements for increased rating claims, the June 2008 VCAA letter was compliant with the U.S. Court of Appeals for Veterans Claims (Court's) recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That is, in this letter, the Veteran was advised of the evidentiary and legal criteria necessary to substantiate a higher rating for his bilateral hearing loss disability.  In any event, the Federal Circuit recently vacated the Veterans Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  In other words, a VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required.  Regardless, overall, the Board is satisfied that the RO provided both generic and specific VCAA notice as to the higher initial rating claim when considering all of the VCAA letters provided.  

In short, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.  In any event, it is noted the claim at issue stems from an initial rating assignment.  In this regard, the Court has held that an appellant's filing of a Notice of Disagreement (NOD) regarding an initial disability rating or effective date, such as the case here, does not trigger additional section 5103(a) notice.  Indeed, the Court has determined that to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess at 491, 493, 500-501.

With regard to the timing of VCAA notice, in Pelegrini II, the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  18 Vet. App. at 120.  Here, certain VCAA notice was provided after the initial unfavorable July 2004 AOJ decision.  However, the Federal Circuit Court and Veterans Claims Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the Federal Circuit Court held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  In fact, as a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing additional VCAA notice, the AOJ again went back and readjudicated the claim in the most recent December 2010 SSOC.  So each time after providing the required notice, the AOJ reconsidered the claim - including to address any additional evidence received in response to the notice.  So the timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376.  Stated another way, VA's issuance of SSOCs on several occasions following the additional VCAA notice letters cured the timing error.  As such, the Board concludes prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and relevant VA audiology examinations.  These VA examinations are adequate, providing all the necessary audiology readings.  In addition, the recent December 2009 VA audiology examination addressed the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Veteran has submitted personal statements, hearing testimony, and some additional VA medical evidence, but he has not authorized the release of any private medical records.  Curiously, the Veteran's representative in a February 2011 Appellant's Post-Remand Brief, asserts that VA failed to secure SSA disability records.  But after reviewing the claims folder, the Board sees that VA secured several volumes of SSA records in response to the August 2009 Board remand.  

This case was also remanded by the Board in August 2009 to further assist the Veteran.  The Board is satisfied as to substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Specifically, the AOJ was instructed to secure SSA records, and to afford the Veteran a VA examination that addressed the current severity of his bilateral hearing loss.  The AOJ has complied with these instructions.  The Board notes that despite being sent an August 2009 VCAA letter, the Veteran did not identify any additional, relevant VA or private treatment records.  As there is no indication or allegation that additional relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Higher Rating for Hearing Loss

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's bilateral hearing loss is evaluated under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2010).  From September 29, 2003 to December 22, 2009, the Veteran's bilateral hearing loss disability is rated as 0 percent disabling.  As of December 22, 2009, the Veteran's bilateral hearing loss disability is rated as 30 percent disabling.  The Veteran seeks a higher rating for both time periods.  

Since the Veteran appealed the initial rating assigned in the July 2004 rating decision on appeal, the Board must determine the appropriate evaluation from September 29, 2003, to the present, with the possibility of further "staged ratings" based upon the facts found during the periods in question.   Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of his award when his disability has been more severe than at others.  Id. at 126.

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The Rating Schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for Hearing Impairment), the percentage evaluation is determined by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere mechanical application of the rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Analysis - Prior to December 22, 2009 - Hearing Loss at 0 Percent

The Veteran complains that his bilateral hearing loss is getting worse.  The Veteran complains of increased difficulty in understanding and hearing people speak, even with hearing aids, and especially with background noise.  He also has problems with ear infections and otitis media.  He has to turn up the volume on his television in order to hear the programs.  It is also difficult for him to hear others when on the telephone.  His hearing loss causes confusion at times.  See May 2009 hearing testimony at pages 20-24; December 2009 and June 2007 VA audiology examinations.  However, it is important for the Veteran to understand the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the examination results cited below.  See Lendenmann, supra.  

The RO established service connection for bilateral hearing loss in the July 2004 rating decision on appeal.  It assigned a noncompensable (0 percent) evaluation, effective from September 29, 2003, the date his claim for service connection was received.  In connection with his initial service connection claim for bilateral hearing loss, the Veteran was afforded a VA audiology examination in April 2004.  At that time, puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

35
25
70
70
LEFT

20
30
80
85

Average pure tone decibel loss was 50 in the right ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear.  Average pure tone decibel loss was 54 in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the left ear.  Hearing aids were recommended.  

In this case, applying the results from the April 2004 VA examination to Table VI yields a Roman numeral value of II for the right ear and IV for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss is evaluated as noncompensable (0 percent disabling) at that time.  38 C.F.R. § 4.7.   

The Veteran underwent another VA audiology examination in June 2007.  At that time, puretone thresholds, in decibels, after air conduction testing, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

35
65
70
75
LEFT

25
40
80
80

Average pure tone decibel loss was 61 in the right ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  Average pure tone decibel loss was 56 in the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the left ear.  

In this case, applying the results from the June 2007 VA audiology examination to Table VI yields a Roman numeral value of II for the right ear and II for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss is evaluated as noncompensable (0 percent disabling).  38 C.F.R. § 4.7.   

Consequently, prior to December 22, 2009, the preponderance of the evidence is against an initial disability rating higher than 0 percent for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, the results do not provide a basis to grant a higher rating when considering hearing loss in both ears.  

Analysis - Since December 22, 2009 - Hearing Loss at 30 Percent

The RO recently staged the Veteran's initial bilateral hearing loss disability by assigning a 30 percent rating, effective from December 22, 2009.  See December 2010 rating decision.  This was based on the findings of the December 2009 VA audiology examiner, who noted exceptionally worse findings in the right ear due to a recent ear infection.   

Specifically, the Veteran underwent a VA audiology examination in December 2009.  At that time, puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

70
105
105
105
LEFT

25
35
80
85

Average pure tone decibel loss was 96 in the right ear.  Speech audiometry revealed speech recognition ability of 26 percent in the right ear.  Average pure tone decibel loss was 56 in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the left ear.  An ear infection in the right ear was recently noted.  It was also suggested that medical treatment in the right ear may result in hearing improvement.     

At the December 2009 VA audiology examination, the puretone threshold at each of the four specified frequencies for the right ear is 55 decibels or more.  Nonetheless, in its analysis, the RO failed to consider Table VIa for exceptional patterns of hearing impairment.  Therefore, the Board will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, evaluating each ear separately.  See 38 C.F.R. § 4.86(a).  

In this case, as to Table VI, applying the results from the December 2009 VA audiology examination to Table VI yields a Roman numeral value of XI for the right ear and IV for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss is evaluated as 30 percent disabling.  38 C.F.R. § 4.7.   

As to Table VIa for an exceptional pattern of hearing impairment, applying the results from the December 2009 VA audiology examination to Table VIa yields a Roman numeral value of IX for the right ear and IV for the left ear.  See 38 C.F.R. § 4.86(a).  Consequently, for the right ear, Table VI still results in the greater value of XI than Table VIa's lesser value of IX.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss is still evaluated as 30 percent disabling.  38 C.F.R. § 4.7.  In short, the Veteran's exceptional pattern of hearing impairment does not provide him with a higher rating.  

Consequently, since December 22, 2009, the preponderance of the evidence is against an initial disability rating higher than 30 percent for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, the results do not provide a basis to grant a higher rating when considering hearing loss in both ears.  

Fenderson Consideration

The 0 and 30 percent ratings assigned for the Veteran's bilateral hearing loss are effective within the time periods previously established by the RO.  Since there have been no occasions when his disability ratings have been higher than 0 and 30 percent, there is no basis to further "stage" his ratings for his hearing loss disability on appeal.  Fenderson, 12 Vet. App. at 125-26.

Extra-Schedular Consideration

The Veteran complains of increased difficulty in understanding and hearing people speak, even with hearing aids, and especially with background noise.  He also has problems with ear infections and otitis media.  He has to turn up the volume on his television in order to hear the programs.  It is also difficult for him to hear others when on the telephone.  His hearing loss causes confusion at times.  See May 2009 hearing testimony at pages 20-24; December 2009 and June 2007 VA audiology examinations.  Therefore, initially, the Board acknowledges that some of the manifestations of his hearing loss disability are not listed in the rating criteria.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  

However, the Board finds that his disability does not markedly interfere with his ability to work, meaning above and beyond that contemplated by his separate schedular ratings.  See 38 C.F.R. § 3.321(b)(1).  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this regard, the Veteran is currently 65 years of age.  However, it appears primarily that the Veteran's service-connected psychiatric disorder and nonservice-connected shoulder and back disorders affect his employment.  Dr. P.C.L., in a December 2005 VA letter considered the Veteran "unemployable, totally and permanently disabled, as a result of his PTSD condition and symptomatology."  The Veteran has received SSA disability benefits since April 2003 due to his back and psychiatric problems.  In addition, the Veteran's January 2007 and May 2007 TDIU applications indicate he has not worked as a truck driver full-time since 2000, and part-time since 2004, due to PTSD and shoulder problems.  There was no specific mention of his hearing loss.  VA treatment records since 2002 also note on various occasions the impact of the Veteran's shoulder and back and PTSD disorders on his ability to work.  The December 2009 VA audiology examiner acknowledged that hearing difficulty does impact his occupational functioning, but the Board concludes this does not rise to the level of "marked interference with employment" due to his hearing loss to render impractical the application of the regular rating standards.  See 38 C.F.R. § 3.321(b)(1).  The evidence in the claims folder as a whole strongly suggests that other more significant disorders have affected his employment.  

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due solely to his service-connected bilateral hearing loss disability, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  See 38 C.F.R. § 3.321(b)(1);  VAOPGCPREC 6-96.  In this vein, there is no assertion or evidence of any inpatient treatment due to his bilateral hearing loss disability.  The majority of his treatment appears to have been on an outpatient basis.  Moreover, although in 2009 he reported receiving outpatient treatment for monthly ear infections and otitis, he is not service-connected for these particular conditions.  

ORDER

An initial disability rating greater than 0 percent for bilateral hearing loss prior to December 22, 2009 is denied.  

An initial disability rating greater than 30 percent for bilateral hearing loss since December 22, 2009 is denied.    




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


